      Case 2:20-cv-00098 Document 37 Filed on 01/28/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 28, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ALFREDO VASQUEZ,                             §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:20-CV-098
                                             §
ISAAC KWARTANG, et al,                       §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
             TO DENY DEFENDANTS’ MOTION TO DISMISS

       On October 2, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation to Deny Defendants’ Motion[] to Dismiss” (D.E.

26). The parties were provided proper notice of, and opportunity to object to, the

Magistrate Judge’s Memorandum and Recommendation.             FED. R. CIV. P. 72(b); 28

U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 26), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge. Accordingly, “Defendants’ Motion to
1/2
       Case 2:20-cv-00098 Document 37 Filed on 01/28/21 in TXSD Page 2 of 2




Dismiss Pursuant to the PLRA, 28 U.S.C. § 1915” (D.E. 22) is DENIED. It is further

ORDERED that Defendants Tonya Lawson and Gene Miller are DISMISSED

WITHOUT PREJUDICE from this action.1

         ORDERED this 28th day of January, 2021.

                                                          ___________________________________
                                                          NELVA GONZALES RAMOS
                                                          UNITED STATES DISTRICT JUDGE




1
    While the Memorandum and Recommendation does not state the reason for the dismissal of these Defendants, it
is apparent that Plaintiff’s amended complaint (D.E. 17) failed to carry forward any claims against these Defendants.
2/2
